*23SUMMARY ORDER
Defendant-Appellant Tyshawn Ross, who was convicted in the United States District Court for the Western District of New York (Siragusa, J.) of possession with intent to distribute fifty grams or more of cocaine base, appeals his sentence of sixty-three months in prison. We assume the parties’ familiarity with the facts and procedural history of the case.
Appellant asserts that the district court erred in denying him a downward departure based on extraordinary family circumstances. “As was true when the Guidelines were mandatory, we have held in the post-Booker sentencing regime that ‘a refusal to downwardly depart is generally not appealable,’ and that review of such a denial will be available only ‘when a sentencing court misapprehended the scope of its authority to depart or the sentence was otherwise illegal.’ ” United States v. Stinson, 465 F.3d 113, 114 (2d Cir.2006) (per curiam) (quoting United States v. Valdez, 426 F.3d 178, 184 (2d Cir.2005)). Here, the record clearly indicates that the sentencing judge was well aware of the scope of his authority to downwardly depart. As nothing in the record indicates that the sentence is otherwise illegal, the judgment of the district court is AFFIRMED.